Citation Nr: 1712301	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease.  

3.  Entitlement to a total disability evaluation based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1965 through November 1968.  This included deployment to the Republic of Vietnam, and he earned the Combat Infantryman's Badge for his service there.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The September 2010 rating decision implemented the Board's August 2010 grant of service connection for hearing loss, and assessed a noncompensable initial evaluation.  The May 2011 rating decision awarded service connection for coronary artery disease, and assessed a 60 percent initial evaluation.  

The Board was previously before the Board in August 2014, and the Board denied an earlier effective date for the award of service connection for coronary artery disease.  In August 2014, the Board also remanded the issues remaining on appeal for further development.  The case has since been returned to the Board.

In addition, during the course of the increased rating appeal for bilateral hearing loss and coronary artery disease, the Veteran referenced the impact of his coronary artery disease on his ability to work in his May 2011 notice of disagreement.  As such, it follows that a request for total disability based on individual unemployability (TDIU) was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  While the RO has adjudicated this claim in an August 2011 rating decision, the Veteran has continued to reference the impact that his service-connected hearing loss has on his ability to perform his job as a counselor in a September 2014 statement.  Therefore, the Board will exercise jurisdiction over the issue of the Veteran's entitlement to TDIU.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA includes additional Omaha VA Medical Center (VAMC) treatment records; however, the Agency of Original Jurisdiction (AOJ) highlighted their review of all evidence of record in the December 2014 supplemental statement of the case.  All other documents in Virtual VA, including the VA examination reports, are duplicative of those in VBMS.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by level IV hearing acuity.  

2.  The Veteran's left ear hearing loss is manifested by level IV hearing acuity.   

3.  The Veteran's coronary artery disease is not manifested by chronic congestive heart failure, a workload of three METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSIONS OF LAW

1.  Throughout the appellate period, the criteria for a compensable initial evaluation for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  

2.  The criteria for an initial evaluation in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's April 2007 service-connection claim for hearing loss and February 2011 service-connection claim for coronary artery disease, and prior to the initial adjudication of those claims in July 2007 and May2011, respectively, the RO mailed the Veteran letters in May 2007 and March 2011 fully addressing all notice elements.  Furthermore, as these are appeals arising from the initial grants of service connection, the May 2007 and March 2011 notices were legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records with the file.  The RO has also associated the Veteran's Omaha VAMC treatment records with the electronic claims file.  The Veteran has also identified and submitted additional private treatment records.  However, as will be discussed below, he did not respond to the AOJ's August 2014 efforts to assist him in obtaining the outstanding private treatment records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In July 2007, September 2010, April 2011, and September 2014, the VA provided the Veteran with audiological examinations.  In March 2011, March 2012, and September 2014, the VA provided the Veteran with cardiology examinations.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id. at 124.  

Here, the March 2011, March 2012, and September 2014 VA examination reports show that the examiner considered the relevant medical history of the Veteran's November 2010 coronary artery bypass graft, addressed his symptoms, and performed a thorough cardiology examination.  The examination reports provided findings that fully address the rating criteria that are relevant to rating the Veteran's service-connected coronary artery disease.  Thus, the examinations are adequate.  

Additionally, an audiological examination must address the Veteran's functional loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the July 2007, September 2010, April 2011, and September 2014 audiological examination reports show that the examiner considered the relevant history of the Veteran's in-service noise exposure, addressed his symptoms of difficulty understanding his clients at work and his family in social settings, and provided puretone thresholds and Maryland CNC speech recognitions scores that can be used to evaluate the Veteran's hearing loss under 38 C.F.R. § 4.85.  Thus, the examinations are adequate.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  Indeed, the AOJ received the Veteran's most recent written lay statements in September 2014 prior to the VA examinations conducted on remand.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

The Board also finds that the AOJ has complied with the Board's August 2014 remand directives.  In August 2014, the AOJ gave the Veteran the opportunity to identify any outstanding treatment records, and specifically requested his authorization to release any private treatment records.  Yet the Veteran failed to respond.  However, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  Therefore, with regard to obtaining any outstanding private treatment records, the Board finds that AOJ has complied with the August 2014 remand directives.  

The AOJ further obtained the Omaha VAMC records for treatment since May 2012, and associated them with the claims file in December 2014.  Finally, the AOJ scheduled the Veteran for September 2014 VA examinations for his service-connected hearing loss and coronary artery disease, and the Veteran attended those examinations.  As discussed above, those examinations were adequate.  Therefore, the Board finds that the AOJ has complied with the August 2014 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

Here, for both hearing loss and coronary artery disease, the Veteran is appealing the RO's initial evaluations; therefore, the relevant time periods begin with the date of each service-connection claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).  In response to the Veteran's arguments citing the November 2007 VA hypertension examination and November 2010 coronary artery bypass graft surgery in relation to his claim for increased initial evaluation of his coronary artery disease, the Board wishes to make clear that the relevant time period for that claim must begin with the date of his service-connection claim in February 2011.  Again, the Board denied entitlement to an earlier effective date for the award of service connection for coronary artery disease in the August 2014 decision.  For the Veteran's claim of increased initial evaluation for his service-connected hearing loss, the relevant time period begins with the date of his April 2007 service-connection claim.  

Bilateral Hearing Loss

The Veteran seeks a compensable initial evaluation for his service-connected bilateral hearing loss.  The RO implemented the Board's August 2010 award of service connection for bilateral hearing loss in the September 2010 rating decision on appeal, assigning an initial noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran appealed that initial evaluation with an October 2010 notice of disagreement, and argued in his June 2011 substantive appeal that because his hearing loss is recognized as related to his in-service noise exposure, the hearing loss should be considered compensable.  He also described in that June 2011 substantive appeal that his hearing loss causes him problems interacting with clients, listening to lectures, and speaking with his family.  He detailed that he must wear hearing aids, and must ask people to repeat themselves.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence supports a compensable evaluation.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  

The Veteran's VA treatment records do include entries from the Omaha VAMC's audiology department.  However, these entries relate to the care, maintenance, and replacement of the Veteran's hearing aids.  They do not provide information that can be used to evaluate the Veteran's hearing loss under 38 C.F.R. § 4.85.  

The Veteran underwent a VA examination in July 2007.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
25
30
45
45
50
Left 
25
40
35
40
35

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The average puretone threshold was 42.5 in the right ear and 37.5 in the left ear.  

Given the findings of the July 2007 VA examination, the mechanical application of the above results compels a numeric designation of I in each ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of I in each ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

The Veteran underwent a second audiological examination in September 2010.  The Veteran reported problems at hearing his clients at work as a counselor, needing to ask people to repeat themselves, and difficulty hearing in presence of background noise.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
35
40
50
50
50
Left 
35
40
45
45
45

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear.  The average puretone threshold was 47.5 in the right ear and 43.75 in the left ear.  

Given the findings of the September 2010 VA examination, the mechanical application of the above results compels a numeric designation of I in each ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of I in each ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

The Veteran underwent a third VA examination in April 2011.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
35
35
55
55
50
Left 
35
40
45
50
50

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 84 in the left ear.  The average puretone threshold was 48.75 in the right ear rand 46.25 in the left ear.  

Given the findings of the April 2011 VA examination, the mechanical application of the above results compels a numeric designation of IV in the right ear and II in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of IV in the right ear and II in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

The Veteran underwent a fourth VA examination in September 2014.  The Veteran reported problems understanding people, especially in a group.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
40
40
50
50
50
Left 
45
40
50
50
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 76 in the left ear.  The average puretone threshold was 47.5 in the right ear rand 48.75 in the left ear.  

Given the findings of the September 2014 VA examination, the mechanical application of the above results compels a numeric designation of II in the right ear and III in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of II in the right ear and III in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

Finally, the Veteran has submitted two private audiological evaluations.  In March 2010, he submitted an October 2008 opinion regarding service connection for hearing loss from Dr. MDG.  Dr. MDG referred to a July 2008 evaluation done by Boystown National Research Hospital.  Dr. MDG also attached a May 2004 audiogram done by ASI Omaha Audiology to his October 2008 opinion.  That May 2004 audiogram clearly predates the appellate period.  However, at the July 2008 private audiological evaluation at Boystown National Research Hospital, the Veteran reported difficulty hearing in both quiet and noisy situations.  The evaluation report shows that he exhibited puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
45
45
60
60
55
Left 
45
50
55
55
50

Speech audiometry revealed speech recognition ability of 80 percent in each ear.  The average puretone threshold was 55 in the right ear rand 52.5 in the left ear.  

Given the findings of the July 2008 private audiological evaluation, the mechanical application of the above results compels a numeric designation of IV in each ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of IV in each ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.  

While the VA examinations only support noncompensable ratings as outlined above, they do reveal an escalating trend in the severity of the Veteran's service-connected hearing loss.  The Veteran's hearing acuity steadily declined from his July 2007 VA examination, with a numeric designation of I in each ear under Table VI, to his September 2014 VA examination, with a numeric designation of II in the right ear and III in the left ear under Table VI.  38 C.F.R. § 4.85.  The April 2011 VA examination report in particular shows the level of the Veteran's hearing disability to be as severe as it could possibly be yet remain noncompensable, with a numeric designation of IV in the right ear and II in the left ear under Table VI.  38 C.F.R. § 4.85.  In light of this declining trend, the variances between examinations, and the Veteran's lay reports of the problems with his hearing in the presence of background noise; the Board resolves all reasonable doubt in favor of the Veteran to find that the July 2008 private audiological evaluation is the best representation of the severity of his service-connected hearing loss throughout the appellate period.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

However, neither the VA nor the private audiological testing results meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the evaluation at each of the four specified frequencies has never met or exceeded 55 decibels; and the Veteran's puretone thresholds at 2000 Hertz have never met or exceeded 70 decibels.  

The Board has considered whether a staged rating is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as discussed above, the Veteran's hearing loss has steadily declined throughout the appellate period, and the July 2008 private audiological evaluation is the best representation of the Veteran's base-line level of hearing disability.  Given the declining trend demonstrated by the VA examination reports, the Veteran's hearing loss cannot be said to have improved since the July 2008 private evaluation.  


Coronary Artery Disease

The Veteran seeks a compensable initial evaluation for his service-connected coronary artery disease.  The RO awarded service connection in the May 2011 rating decision on appeal, assigning a 60 percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7005.  The Veteran appealed that initial evaluation with a May 2011 notice of disagreement and an October 2011 substantive appeal, arguing for a 100 percent evaluation.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal will be denied.

The Veteran's coronary artery disease has been evaluated under Diagnostic Code 7005.  Under this diagnostic code, a 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year; a workload of greater than three METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating contemplates chronic congestive heart failure; a workload of three METs or less, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.  

Notably, the difference between a 60 percent evaluation and a 100 percent evaluation is whether the Veteran has chronic congestive heart failure, the level of his METs workload, and left ventricular ejection fraction.  Both a 60 percent evaluation and a 100 percent evaluation contemplate symptoms of dyspnea, fatigue, angina, dizziness, or syncope.  38 C.F.R. § 4.104 contemplates additional symptoms such as cardiac hypertrophy or dilation and the requirement for continuous medication, but these symptoms only support lesser evaluations.  

The Veteran has attended VA examinations in March 2011, March 2012, and September 2014.  In March 2011, the Veteran reported his November 2010 coronary artery bypass graft to the examiner.  The examiner found no congestive heart failure or cardiac hypertrophy, provided an interview based METs level of between five and seven based on symptoms of fatigue, and reviewed a November 2010 ejection fraction of 40 to 45 percent.  The examiner finally found no impact on the Veteran's ability to work due to ischemic heart disease.  

In March 2012, the examiner again noted the Veteran's November 2010 coronary artery bypass graft, and concurred with the March 2011 examiner in finding no congestive heart failure.  However, the examiner did find cardiac hypertrophy and cardiac dilation based on an echocardiogram.  The Veteran described symptoms of fatigue and dyspnea to the examiner, specifying that he sometimes decreases his work hours due to fatigue.  The examiner provided an interview based METs level of between three and five based on symptoms of fatigue, and reviewed an April 2012 ejection fraction of 50 to 55 percent.  The examiner further found no cardiac arrhythmia, no valvular condition, no rheumatic heart disease, endocarditis, pericarditis, pericardial adhesions, or syphilitic heart disease.  

At the most recent VA examination in September 2014, the Veteran declined stress testing, and the examiner instead estimated the Veteran's METs level based on his reporting of daily activities.  In that regard, the Veteran denied any symptoms with his heart and appeared to go about his daily chores without any difficulty.  From that description, the examiner estimated between five and seven METs.  The examiner reviewed the Veteran's 2010 diagnosis for coronary artery disease, medication regimen, and medical history.  The examiner noted the lack of myocardial infarction, congestive heart failure, cardiac arrhythmia, valvular heart condition, rheumatic heart disease, endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, cardiac hypertrophy, and cardiac dilation.  Based on an echocardiogram he provided a left ventricular ejection fraction of 55 to 60 percent.  The examiner finally found no impact on the Veteran's ability to work due to service-connected coronary artery disease.  

In addition to the VA examinations, the Board has reviewed VA and private treatment records.  The Veteran appears to receive the majority of his cardiovascular care through private doctors.  Unfortunately, he has only submitted some of these treatment records; and, as discussed above, has not responded to the AOJ's August 2014 request for his authorization to release any additional private treatment records.  The private treatment records he has submitted reflect that he was hospitalized in November 2010 for a coronary artery bypass graft.  Following discharge from the hospital, he filed his claim for service connection in February 2011.  The private treatment records following his February 2011 claim include emergency room treatment for acute hypertension at Immanuel Medical Center later that month, as well as several statements from Dr. MDC and Dr. MOD.  Nevertheless, these private treatment records do not include any METs levels, left ventricular ejection fractions, or evidence of congestive heart failure.  

His Omaha VAMC treatment records have listed an ejection fraction of 40 percent in May 2012, November 2012, June 2013, January 2014, and August 2014.  However, the VA treatment records also show that the Veteran has consistently denied chest pain, palpitations, shortness of breath, dizziness, headaches, and weakness from May 2012 through August 2014.  Otherwise, the VA treatment records do not provide more insight into the Veteran's coronary artery disease than the VA examinations.  

Before proceeding with its analysis, the Board notes that VA examiners each provided the level of METs that results in symptoms based on an estimation rather than through laboratory determination, such as a stress test.  In September 2014, the Veteran declined the exercise stress test, and the examiner concurred that it is likely that he could not perform anything very strenuous for fear of bringing on cardiac symptoms.  The Board presumes that the March 2011 and March 2012 examiners similarly used an estimate rather than a stress test or similar laboratory tests due to medical reasons.  38 C.F.R. § 4.104.  

Having reviewed the complete record, the Board finds that the evidence does not support the criteria for an initial rating in excess of 60 percent.  There is no evidence of record of congestive heart failure, a METs level lower than three, or an ejection fraction of less than 30 percent in the VA treatment records, private treatment records, or VA examination reports.  Accordingly, a disability rating in excess of 60 percent for coronary artery disease is not warranted.  

Although the Veteran's coronary artery disease does not warrant a 100 percent evaluation under the currently assigned Diagnostic Code, 7105, the Board must consider the assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, most of the Diagnostic Codes pertaining to diseases of the heart under 38 C.F.R. § 4.104 use a similar evaluation structure.  Indeed, the Veteran's service-connected coronary artery disease would need the same evidence of congestive heart failure, a METs level lower than three, or an ejection fraction of less than 30 percent to warrant a higher evaluation under Diagnostic Code 7000 for valvular heart disease including rheumatic heart disease, Diagnostic Code 7001 for endocarditis, Diagnostic Code 7002 for pericarditis, Diagnostic Code 7003 for pericardial adhesions, Diagnostic Code 7004 for syphilitic heart disease, Diagnostic Code 7006 for mycoardial infarction, Diagnostic Code 7007 for hypertensive heart disease, Diagnostic Code 7011 for ventricular arrhythmias, Diagnostic Code 7015 for atrioventricular block, or Diagnostic Code 7020 for cardiomyopathy.  

Regarding Diagnostic Code 7008, 7010, 7016, 7018, and 7019, there is simply no evidence of record that the Veteran has hyperthyroid heart disease, supraventricular arrhythmia, heart valve prosthesis, cardiac pacemaker, or received a cardiac transplant.  Diagnostic Code 7017 contemplates coronary bypass surgery, which the Veteran has had.  However, again this would require the same evidence of congestive heart failure, a METs level lower than three, or an ejection fraction of less than 30 percent to warrant a higher evaluation.  The currently assigned Diagnostic Code of 7005 for coronary artery disease is the most appropriate and advantageous to the Veteran.  


Extra-schedular Evaluation

The Board has also considered whether the record indicates referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Thun, 22 Vet. App. at 115.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 116.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual to require an extra-schedular evaluation.  With regard to hearing loss, declining hearing acuity is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination (the ability to distinguish between sounds and voices).  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  To the extent the Veteran has complained of difficulty understanding at clients at work, hearing his family in a social setting, and hearing people in a group or in the presence of background noise; these symptoms are addressed under Diagnostic Code 6100 through the use of speech discrimination testing.  See Doucette v. Shulkin, No. 15-2828, 2017 U.S. Vet. App. LEXIS 319 (March 6, 2017).

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295 (April 12, 1994).  

Regarding the functional effects of the Veteran's hearing loss, at the July 2008 private evaluation, he reported difficulty hearing in both quiet and noisy situations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has considered this information in making all the pertinent determinations in this case, and indeed, used that information to support the finding that the July 2008 private audiological evaluation best represents the Veteran's baseline level of disability caused by service-connected hearing loss.  However, this information does not present any basis for finding that referral for extra-schedular consideration is warranted.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  See Doucette, supra.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extra-schedular disability rating is not warranted.  

With regard to the Veteran's coronary artery disease, the evidence does not show that the service-connected disability picture is exceptional or unusual to require an extra-schedular evaluation.  The Veteran has complained of symptoms of fatigue and dyspnea.  Here, the Diagnostic Code for coronary artery disease, 7005, contemplates various symptoms that would result at a certain level of METs.  The Veteran's coronary artery disease manifests in a way that is fully contemplated by Diagnostic Code 7005, specifically considering fatigue and dyspnea.  He has consistently denied further symptoms such as chest pain, palpitations, shortness of breath, dizziness, headaches, and weakness.  As such, the Board concludes that referral for extra-schedular consideration is not warranted here.  

Even if, however, the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that the Veteran has required frequent hospitalizations for his hearing loss or coronary artery disease.  Again, he was hospitalized in November 2010 for the coronary artery bypass graft, prior to filing his February 2011 service-connection claim for coronary artery disease.  Fenderson, 12 Vet. App. at 125-26.  While the Veteran has sought emergency room treatment in February 2011 for an episode of acute hypertension at Immanuel Medical Center, he is service-connected for hypertensive kidney disease with hypertension and the rating of that disability is not currently on appeal.  Indeed, the Veteran has specifically denied hospitalization for his coronary artery disease at the March 2012 VA examination, and has never claimed hospitalization due to his hearing loss.  

The Veteran has reported scaling back his hours due to coronary artery disease to the March 2012 VA examiner, and described the impact of difficulty hearing his clients at work due to hearing loss to the September 2010 VA examiner.  However, the Veteran has also not alleged, and the record does not show that the Veteran's coronary artery disease and hearing loss has caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  The March 2011 and September 2014 VA examiners specifically found that his coronary artery disease has no impact on the Veteran's ability to work.  Similarly, the September 2014 VA examiner found that the Veteran's service-connected hearing loss would have minimal to no impact on the Veteran's employment activities with proper amplification.  

Notably, the Veteran is also highly rated for service-connected posttraumatic stress disorder (PTSD) at 70 percent and hypertensive kidney disease with hypertension at 60 percent.  The Veteran's TDIU claim, remanded below, will address the combined effects of all his service-connected conditions, including those not currently on appeal.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet.App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for either service-connected hearing loss or coronary artery disease under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  




ORDER

An initial 10 percent rating, but no higher, for service-connected bilateral hearing loss is, is granted throughout the appellate period, subject to the criteria governing the payment of monetary benefits.  

An initial evaluation in excess of 60 percent for service-connected coronary artery disease is denied.  

REMAND

With regard to TDIU, the Board notes that despite the RO's August 2011 adjudication of this claim, the information regarding the Veteran's employment and education history is not of record.  The RO's June 2011 VCAA notice letter did include VA Form 21-8940, however the Veteran did not return that form with his June 2011 VCAA response form.  Nevertheless, as the Board has taken jurisdiction over this claim under Rice, 22 Vet. App. 447, the Veteran should get another opportunity to submit the information relevant to his employment history to support the claim of entitlement to a TDIU.  

Further, as discussed above, the Veteran is also highly rated for service-connected PTSD at 70 percent and hypertensive kidney disease with hypertension at 60 percent, yet neither of these claims are on appeal.  Several VA examinations address the impact of the Veteran's several service-connected disabilities separately, but none considers them in conjunction or in relation to the Veteran's employment history.  Therefore, on remand, the AOJ should obtain an opinion to determine the current impact of the Veteran's service-connected disabilities, in conjunction, on the Veteran's ability to work.
Finally, on remand, the AOJ should update the Veteran's VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Develop the Veteran's claim for TDIU, to include providing him with appropriate VCAA notice.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Contact the appropriate VA Medical Centers, and obtain and associate with the claims file all outstanding records of treatment.  The AOJ should obtain any relevant, outstanding VA medical records, specifically from the Omaha VAMC for treatment since December 2014.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.

3.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the current impact of the Veteran's service-connected disabilities, in conjunction, on his ability to work.
If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  He or she should address the Veteran's current ability to function in an occupational environment.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


